Citation Nr: 1524245	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-01 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran had active service from June 1968 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Preliminarily, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  A June 2011 Disability Determination Service award reflects that the disabling conditions are chronic pulmonary insufficiency and obesity, whereas the June 2011 Administrative Law Judge decision notes that the medical evidence shows other disabilities, to include severe cardiopulmonary problems, and advanced arthritis as exacerbated by his obesity as contributing to disability for SSA purposes.  The judge also noted that the record showed that hand-held assistive devices for ambulation were necessary and that the Veteran and must avoid workplace hazards including machinery and heights.  

The Veteran is service-connected for coronary artery disease, rated 60% disabling, degenerative joint disease of the lumbar spine, rated 20% disabling, right leg distal tendonitis, rated 10% disabling, hypertension, rated 10% disabling, right knee arthritis, rated 10% disabling, sinusitis, rated 10% disabling, esophageal reflux, rated 10% disabling; noncompensable disabilities include bilateral hearing loss, hemorrhoidectomy, nodule on prostate, and right thumb laceration.  His combined VA disability rating is 80%.  

The Veteran testified that despite the fact that he has been declared disabled due to nonservice-connected disabilities by SSA, he is also disabled and unable to work due to the combined effects of his service-connected disabilities.  He testified that his service-connected disabilities have worsened since his last examination in November 2010.  He specifically noted his heart, back, right leg and hearing disabilities were disabling.  He needs to use a rollator/walker now for balance and stability.  He stated that could not lift more than 10 pounds and his grip was weak now.  Further, he stated that he had fallen about 8 times in the past 6 months.  Due to various medical problems, he has to get up periodically and move around, but cannot stand long.  He also testified that he had seen his VA health care providers three months prior to the hearing.  

Although the Veteran underwent an examinations for his TDIU claim in November 2010, in light of his hearing testimony as to worsening, and the lapse of time since the last VA examination, the Veteran should be afforded new examinations to assess the current functional impairment resulting from his service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claim.  

Finally, it is noted that the Veteran applied for VA Vocational Rehabilitation benefits in 1990.  Accordingly, on remand, any Vocational Rehabilitation folder/records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

2.  Obtain the Veteran's VA Vocational Rehabilitation folder/records and associate them with his VBMS folder.

3.  Thereafter, schedule the Veteran for a VA examination(s) with appropriate examiners to determine the functional impairment resulting from his service-connected disabilities: coronary artery disease, rated 60% disabling, degenerative joint disease of the lumbar spine, rated 20% disabling, right leg distal tendonitis, rated 10% disabling, hypertension, rated 10% disabling, right knee arthritis, rated 10% disabling, sinusitis, rated 10% disabling, esophageal reflux, rated 10% disabling, and bilateral hearing loss, hemorrhoidectomy, nodule on prostate and right thumb laceration, rated noncompensable. 

The examiner should describe in detail the current status of the Veteran's service-connected disabilities, to include specific discussion of the disabilities' effects on the Veteran's functional impairment as they may relate to his ability to function and perform tasks in a work setting.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


